Title: To Alexander Hamilton from Daniel Coxe, 4 April 1787
From: Coxe, Daniel
To: Hamilton, Alexander


London, April 4, 1787. “… Interested as I am in a large landed Property in the State of New Yorke; under former Grants of the Crown, and which not having been confiscated, is considered to be secure to me in virtue of the Treaty, I am anxious to be informed, from a Gentleman of your high Professional merit, whether or not, and how far, the Principle of Alienism, is adopted seriously by your State, or Law Courts, or intended to be put in Execution on any Event occuring on the Death of any Landholder, being a British Subject.…”
